ex102formofretentivel_image1.gif [ex102formofretentivel_image1.gif]


EXHIBIT 10.2
HCP, INC.
RETENTIVE LTIP RSU AGREEMENT
THIS RETENTIVE LTIP RSU AGREEMENT (this “Agreement”) is effective as of [_____],
20[__] (the “Award Date”) by and between HCP, Inc., a Maryland corporation (the
“Corporation”), and [_____] (the “Participant”).
W I T N E S S E T H
WHEREAS, the Compensation Committee of the Board of Directors of the Corporation
(the “Committee”) has determined that the Participant is eligible to receive an
award of restricted stock units, as described below; and
WHEREAS, pursuant to the HCP, Inc. 2014 Performance Incentive Plan, as amended
and/or restated from time to time (the “Plan”), the Corporation hereby grants to
the Participant, effective as of the date hereof, an award of restricted stock
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.
NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:
1.Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Plan.
2.    Grant. Subject to the terms of this Agreement, the Corporation hereby
grants to the Participant an award (the “Award”) of [_____] stock units (the
“Stock Units”). As used herein, the term “stock unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Corporation’s Common Stock solely for purposes of the
Plan and this Agreement. The Stock Units shall be used solely as a device for
the determination of the payment to eventually be made to the Participant if
such Stock Units vest pursuant to Section 3. The Stock Units shall not be
treated as property or as a trust fund of any kind. The Committee is the
Administrator of the Plan for purposes of the Stock Units. The Award is subject
to all of the terms and conditions set forth in this Agreement, and is further
subject to all of the terms and conditions of the Plan, as it may be amended
from time to time, and any rules adopted by the Committee, as such rules are in
effect from time to time.
3.    Vesting. Subject to Section 8, the Award shall vest and become
nonforfeitable with respect to one-third of the total number of the Stock Units
on each of the first, second and third anniversaries of the Award Date.
Notwithstanding the foregoing, no portion of the Award will vest unless the
Corporation’s Normalized FFO Per Share, as defined in the Corporation’s [____]
Cash Incentive Plan, with respect to the [____] calendar year equals or exceeds
$[____].
4.    Continuance of Employment. Except as otherwise expressly provided in
Section 8, the vesting schedule requires continued employment through each
applicable vesting date, as


1

--------------------------------------------------------------------------------





provided in Section 3, as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Agreement.
Employment for only a portion of the vesting period, even if a substantial
portion, will not entitle the Participant to any proportionate vesting or avoid
or mitigate a termination of rights and benefits upon or following a termination
of employment as provided in Section 8 below or under the Plan.
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status as an employee at will who is subject to termination
without Cause (as defined herein), confers upon the Participant any right to
remain employed by or in service to the Corporation or any of its Subsidiaries,
interferes in any way with the right of the Corporation or any of its
Subsidiaries at any time to terminate such employment or services, or affects
the right of the Corporation or any of its Subsidiaries to increase or decrease
the Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.
5.    Dividend and Voting Rights.
(a)    Limitations on Rights Associated with Units. The Participant shall have
no rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant.
(b)    Dividend Equivalent Rights. As of any date that the Corporation pays an
ordinary cash dividend on its Common Stock, the Corporation shall pay the
Participant an amount equal to the per share cash dividend paid by the
Corporation on its Common Stock on such date multiplied by the number of Stock
Units remaining subject to the Award as of the related dividend payment record
date. No such payment shall be made with respect to any Stock Units which, as of
such record date, have either been paid pursuant to Section 7 or terminated
pursuant to Section 8.
6.    Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.
7.    Timing and Manner of Payment; Minimum Holding Period Requirement.
(a)    Timing and Manner of Payment. As soon as administratively practical
following each vesting of the applicable portion of the total Award pursuant to
the terms hereof (and in all events within sixty (60) days after such vesting
event), the Corporation shall deliver to the Participant a number of shares of
Common Stock (either by delivering one or more certificates for such shares or
by entering such shares in book entry form, as determined by the Corporation in
its discretion) equal to the number of Stock Units subject to the Award


2



--------------------------------------------------------------------------------





that vest on such vesting event; provided, however, that in the event that the
vesting and payment of the Stock Units is triggered by the Participant’s
“separation from service” (within the meaning of Treasury Regulation Section
1.409A-1(h)) and the Participant is a “specified employee” (within the meaning
of Treasury Regulation Section 1.409A-1(i)) on the date of such separation from
service, the Participant shall not be entitled to any payment of the Stock Units
until the earlier of (a) the date which is six months after the Participant’s
separation from service with the Corporation for any reason other than death, or
(b) the date of the Participant’s death, if and to the extent such delay in
payment is required to comply with Section 409A of the Code. The Corporation’s
obligation to deliver shares of Common Stock or otherwise make payment with
respect to vested Stock Units is subject to the condition precedent that the
Participant or other person entitled under the Plan to receive any shares with
respect to the vested Stock Units deliver to the Corporation any representations
or other documents or assurances that the Administrator may deem necessary or
desirable to assure compliance with all applicable legal and accounting
requirements. The Participant shall have no further rights with respect to any
Stock Units that are paid or that terminate pursuant to this Agreement.
(b)    Minimum Holding Period Requirement. As to any shares of Common Stock
acquired by the Participant in payment of the Stock Units that vest pursuant to
the Award, the Participant agrees that the Participant will not sell, pledge,
assign, hypothecate, transfer or otherwise dispose of such shares prior to the
date that is one (1) year after the date the Stock Units to which such shares
related became vested in accordance with the terms of the Award (for example, if
100 shares of Common Stock were acquired upon payment of 100 Stock Units that
became vested on a particular date, such one-year period would commence as of
such vesting date as to those 100 shares); provided, however, that the
restrictions set forth in this Section 7(b) shall (i) not apply to any shares
withheld or reacquired by the Corporation to satisfy tax withholding obligations
as contemplated by Section 10, (ii) not apply to any shares sold by the
Participant to satisfy any tax liability arising in connection with the payment
of the Stock Units (to the extent such tax liability exceeds the tax withholding
amounts applicable to such Stock Unit payment), (iii) not apply to any transfer
of shares made without consideration (or for only nominal consideration) to a
“family member” (as such term is defined in the SEC General Instructions to a
Registration Statement on Form S-8) of the Participant solely for purposes of
estate or tax planning, and provided the transfer restrictions on such shares
continue in effect after any such transfer, and (iv) lapse upon the
Participant’s death or Disability or as otherwise provided by the Corporation.
The Corporation may provide for any shares of Common Stock acquired under the
Award and issued in book-entry form to include notations regarding the
restrictions on transfer imposed under this Section 7(b) (or, as to any such
shares issued in certificate form, provide for such certificates to bear
appropriate legends regarding such transfer restrictions).
8.    Termination of Employment or Services. Notwithstanding any provisions to
the contrary in any employment agreement, the HCP, Inc. Executive Severance Plan
(as it may be amended from time to time, the “Severance Plan”), the HCP, Inc.
Change in Control Severance Plan (or successor plan) (as it may be amended from
time to time, the “CIC Severance Plan”), or any other severance plan adopted by
the Corporation, the provisions set forth in this Section 8


3



--------------------------------------------------------------------------------





are applicable in the event of a termination of the Participant’s employment
with the Corporation and its Subsidiaries.
(a)    Qualifying Termination. If the Participant ceases to be employed by the
Corporation or one of its Subsidiaries (the date of such termination of
employment is referred to as the Participant’s “Severance Date”) as a result of
(i) the Participant’s death or Disability, (ii) a termination of employment by
the Corporation or one of its Subsidiaries without Cause (as defined herein, and
whether before or after a Change in Control Event), or (iii) a termination of
employment by the Participant for Good Reason (as defined herein) upon or
following a Change in Control Event with respect to the Corporation, then,
subject to the release requirement set forth in the following paragraph, the
Participant’s Stock Units, to the extent such units are not then vested and
without regard to the last sentence of Section 3, shall become fully vested as
of the Severance Date and shall be paid in accordance with Section 7.
Any acceleration of vesting pursuant to the preceding paragraph (other than in
connection with the Participant’s death) is subject to the condition precedent
that (x) the Participant has fully executed a valid and effective release (in
the form attached to the Severance Plan or, if such release is executed on or
after a Change in Control Event, in the form attached to the CIC Severance Plan,
or in either case such other form as the Committee may reasonably require in the
circumstances, which other form shall be substantially similar to the form
attached to the Severance Plan or the CIC Severance Plan, as the case may be,
that would otherwise apply in the circumstances but with such changes as the
Committee may determine to be required or reasonably advisable in order to make
the release enforceable and otherwise compliant with applicable laws), (y) such
executed release is delivered by the Participant to the Corporation so that it
is received by the Corporation in the time period specified below, and (z) such
release is not revoked by the Participant (pursuant to any revocation rights
afforded by applicable law). In order to satisfy the requirements of this
paragraph, the Participant’s release referred to in the preceding sentence must
be delivered by the Participant to the Corporation so that it is received by the
Corporation no later than twenty-five (25) calendar days after the Participant’s
Severance Date (or such later date as may be required for an enforceable release
of the Participant’s claims under the United States Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), to the extent the ADEA is
applicable in the circumstances, in which case the Participant will be provided
with either twenty-one (21) or forty-five (45) days, depending on the
circumstances of the termination, to consider the release). In addition, the
Corporation may require that the Participant’s release be executed no earlier
than the Participant’s Severance Date. If the period during which the
Participant is permitted to consider the release in accordance with this
paragraph begins in one calendar year and ends in a second calendar year, the
payment of any Stock Units that accelerate pursuant to the preceding paragraph
shall be made in accordance with Section 7 but in all events in the second
calendar year.
(b)    Forfeiture of Stock Units upon Certain Terminations of Employment. If the
Participant ceases to be employed by the Corporation or one of its Subsidiaries
as a result of (i) a termination of employment by the Corporation or one of its
Subsidiaries for Cause, or (ii) a termination of employment by the Participant,
excluding any termination contemplated by Section 8(a) (other than a termination
contemplated by Section 8(a) but as to which the


4



--------------------------------------------------------------------------------





Participant did not timely satisfy any applicable release requirement pursuant
to Section 8(a)) and subject to the next paragraph, the Participant’s Stock
Units shall be automatically terminated to the extent such units have not become
vested pursuant to Section 3 hereof upon the Severance Date.
If, however, the Participant ceases to be employed by the Corporation or one of
its Subsidiaries and such termination of employment is a result of a retirement
or resignation by the Participant (other than (x) any termination contemplated
by Section 8(a) and (y) a termination of employment by the Corporation or one of
its Subsidiaries for Cause) and, immediately after such termination of
employment, the Participant is a member of the Board or provides consulting
services to the Corporation or one of its Subsidiaries under a written
consulting agreement entered into by and between the Participant and the
Corporation or one of its Subsidiaries, then the termination of employment rules
of the preceding paragraph shall not apply when the Participant ceases to be
employed by the Corporation or one of its Subsidiaries but shall apply if and
when, and effective as of the time that, the Participant ceases to be a member
of the Board or ceases to provide consulting services to the Corporation or one
of its Subsidiaries under such a written consulting agreement. For clarity, the
Participant’s obligations under a confidentiality, noncompetition,
non-solicitation, cooperation or similar clause or agreement shall not
constitute “consulting services” for purposes of the preceding sentence.
(c)    Termination of Stock Units. If any unvested Stock Units are terminated
pursuant to Section 8(b), such Stock Units shall automatically terminate and be
cancelled as of the Severance Date without payment of any consideration by the
Corporation and without any other action by the Participant, or the
Participant’s beneficiary or personal representative, as the case may be.
(d)    Definitions. As used in this Agreement:
(i)    “Cause” shall have the meaning set forth in the Severance Plan; provided,
however, that upon and after a Change in Control Event “Cause” shall have the
meaning set forth in the CIC Severance Plan.
(ii)    “Disability” means a “permanent and total disability” (within the
meaning of Section 22(e)(3) of the Code or as otherwise determined by the
Administrator).
(iii)    “Good Reason” shall have the meaning set forth in the CIC Severance
Plan.
9.    Adjustments Upon Specified Events; Change in Control Event.
(a)    Adjustments. Upon the occurrence of certain events relating to the
Corporation’s stock contemplated by Section 7.1 of the Plan (including, without
limitation, an extraordinary cash dividend on such stock), the Administrator
shall make adjustments in accordance with such section in the number of Stock
Units then outstanding and the number and kind of securities that may be issued
in respect of the Award. No such adjustment shall be made


5



--------------------------------------------------------------------------------





with respect to any ordinary cash dividend for which dividend equivalents are
paid pursuant to Section 5(b).
(b)    Change in Control Event. Upon the occurrence of an event contemplated by
Section 7.2 or 7.3 of the Plan and notwithstanding any provision of Section 7.2
or 7.3 of the Plan, any employment agreement, the CIC Severance Plan (or
successor plan) or any other severance plan adopted by the Corporation, the
Award (to the extent outstanding at the time of such event) shall continue in
effect in accordance with its terms following such event (subject to adjustment
in connection with such event pursuant to Section 7.1 of the Plan); provided,
however, that the Administrator shall determine, in its sole discretion, whether
the vesting of the Stock Units will accelerate in connection with such event and
the extent of any such accelerated vesting; provided, further, that any Stock
Units that are so accelerated will be paid on or as soon as administratively
practical following (and in all events no later than thirty (30) days following)
such event.
10.    Tax Withholding. Upon vesting of any Stock Units or any distribution of
shares of Common Stock in respect of the Stock Units, the Corporation shall
reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of whole shares, valued at their then fair market value, to
satisfy any withholding obligations of the Corporation or its Subsidiaries with
respect to such distribution of shares at the minimum applicable withholding
rates; provided, however, that in the event that the Corporation cannot legally
satisfy such withholding obligations by such reduction of shares, or in the
event of a cash payment or any other withholding event in respect of the Stock
Units, the Corporation (or a Subsidiary) shall be entitled to require a cash
payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment.
11.    Notices. Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 11.
12.    Plan. The Award and all rights of the Participant under this Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Agreement. The Participant acknowledges having read
and understanding the Plan, the Prospectus for the Plan and this Agreement.
Unless otherwise expressly provided in other sections of this Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set


6



--------------------------------------------------------------------------------





forth herein or are otherwise in the sole discretion of the Board or the
Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.
13.    Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended pursuant to Section 8.6 of the Plan. Any
such amendment must be in writing and signed by the Corporation. Any such
amendment that materially and adversely affects the Participant’s rights under
this Agreement requires the consent of the Participant in order to be effective
with respect to the Award. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof. The Participant acknowledges receipt of a copy of
this Agreement, the Plan and the Prospectus for the Plan.
14.    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to the Stock Units, as and when payable
hereunder. The Award has been granted to the Participant in addition to, and not
in lieu of, any other form of compensation otherwise payable or to be paid to
the Participant.
15.    Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
16.    Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
17.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.
18.    Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Agreement shall be construed and interpreted consistent with that intent.
19.    Clawback Policy. The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or


7



--------------------------------------------------------------------------------





property received with respect to the Stock Units (including any value received
from a disposition of the shares acquired upon payment of the Stock Units).
* * *
[The remainder of this page is intentionally left blank.]


8



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first written above.


HCP, Inc.


By
__________________________________________
Name:
Title:






Participant


__________________________________________
Name:




9

